Opinion oe the Oourt by
Judge Robertson:
The facts proved, in this case preponderate in favor of the conclusion that the appellant had not, at the date of his conveyance, capacity to bind himself by a contract disposing of all, or nearly all, he owned. Dr. Drench’s opinion to that effect is corroborated by the appellant’s imbecile and diseased condition about that time, and by the concurrent opinions of others, including Dr. Ohenault.
But if the appellant had been competent to bind himself by a reasonable contract, well understood by a free and self-poised mind, the palpable unreasonableness of his conveyance without, consideration, either good or valuable, including his brother’s land without his authority or knowledge, although he resided on the land, and to take effect at once, whereby the appellant left himself homeless and turned out of his doors his aged and paralyzed mother, dependent on his care and protection, constrains us to infer that he did not understand the legal effect of the conveyance and was fraudulently deceived and importuned by his-nephew and his mother, both of whom traveled to Richmond when the deed was expected to be made and stuck to the appellant until it was made. And the deduction is fortified by the fact that he-seemed to understand that, he would hold and enjoy the land as-long as he lived, and, according to the opinions of many witnesses and to intrinsic probability, did not know the essential difference between a will and a deed.

Burnam & Gaperton, for appellant.

Moreover, the land conveyed is undefined and undefmable.. The only description of the land conveyed is that it was twenty-five acres, more or less, of the tract of about fifty acres sold to the-appellant and his brother, Squire Pinkston. Such a deed is too-vague to stand on its own legs and the record contains nothing; extraneous to identify, in either boundary or quantity, the precise.’ land conveyed.
Besides, if the land might be defined, one-half of it, and probably more, belongs to Squire Pinkston, and this fact also tends to show that the appellant did not understand the tenor or effect of the deed and should not be bound by it.
We conclude that the Circuit Court ought not to have dismissed the petition, but should have set aside the conveyance to Miriam Pinkston and proceeded with the cross-petition of Squire Pinkston.
Wherefore, the judgment is reversed, and the cause remanded for a decree and further proceedings conformable with this, opinion.